UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7436


KORELL BATTLE, a/k/a Korell Robert Floyd Battle,

                Plaintiff - Appellant,

          v.

JOHN OZMINT; FREDRICK THOMPSON; D. BAILEY; MCKITHER BODISON;
DARRYL KING; GILMORE; JOHN DOE, Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Cameron McGowan Currie, Senior
District Judge. (2:12-cv-01350-CMC)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Korell Battle, Appellant Pro Se. Nikole D. Haltiwanger, Roy F.
Laney, Damon C. Wlodarczyk, RILEY, POPE & LANEY, LLC, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Korell    Battle       appeals   the   district       court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42   U.S.C.    § 1983   (2006)      complaint.        We    have

reviewed the record and find no reversible error.                        Accordingly,

we affirm for the reasons stated by the district court.                         Battle

v. Ozmint, No. 2:12-cv-01350-CMC (D.S.C. Aug. 27, 2013).                            We

dispense      with     oral   argument     because        the    facts    and     legal

contentions     are     adequately     presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          2